DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. US Patent Application Publication 2014/0078001 (cited by applicant) and Wang et al. US Patent Application Publication 2005/0168384 (cited by applicant).
Regarding Claim 1, Matsuoka et al. teaches a mobile device (Figs. 1-3, 18, 19), comprising: 
a main radiation element (2 Figs. 1-3 Par. 0032), having a first notch (notch in 2 not labeled better seen in Fig. 2), wherein the main radiation element comprises a feeding region (region of P1 Figs. 1-3 Par. 0033) coupled to a signal source and a grounding region coupled to a ground voltage (region 8 coupled to GND Figs. 1-3); 
a radiation element (4 Figs. 1-3 Par. 0032), coupled to the ground voltage (through 9b better seen in Fig. 3 Par. 0032), wherein the radiation element is adjacent to the feeding region (Figs. 1-3); and 
an additional radiation element (3 Figs. 1-3 Par. 0032), coupled to the main radiation element (coupled through 5 Fig. 1), wherein the additional radiation element and the radiation element substantially extend in a same direction (Figs. 1-3); 
wherein an antenna structure is formed by the main radiation element, the radiation element, and the additional radiation element (Par. 0031, 0032).
Matsuoka et al. does not explicitly teach a parasitic radiation element.
However, Wang et al. teaches a parasitic radiation element (16 Fig. 1 Par. 0015).
In this particular case, providing a parasitic element is common and well known in the art as evident by Wang et al. in order to provide an additional frequency band of operation such as 5 GHz wireless local area network band (Par. 0007, 0008, 0010).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the radiating element of Matsuoka et al. as a parasitic radiating element based on the teachings Wang et al. as a result effect in order to provide wireless communications in an additional frequency band of operation such as 5 GHz wireless local area network band.
Regarding Claim 2, Matsuoka et al. as modified teaches wherein the main radiation element substantially has a rectangular shape with a first corner, a second corner, a third corner, and a fourth corner (4 corners of 2 Figs. 1-3).
Regarding Claim 3, Matsuoka et al. as modified teaches wherein the feeding region is positioned at the first corner (Figs. 1-3).
Regarding Claim 4, Matsuoka et al. as modified teaches wherein the additional radiation element is coupled to the second corner (Figs. 1-3).
Regarding Claim 5, Matsuoka et al. as modified teaches wherein the parasitic radiation element substantially has an L-shape (Figs. 1-3).
Regarding Claim 6, Matsuoka et al. as modified teaches wherein the additional radiation element substantially has a straight-line shape (Figs. 1-3).
Regarding Claim 7, Matsuoka et al. as modified teaches wherein the first notch of the main radiation element is positioned between the second corner and the third corner (Figs. 1-3).
Regarding Claim 8, Matsuoka et al. as modified teaches wherein the main radiation element further has a second notch adjacent to the fourth corner (notch in 2 not labeled better seen in Fig. 2).
Regarding Claim 9, Matsuoka et al. as modified teaches wherein a coupling gap is formed between the parasitic radiation element and the main radiation element (Par. 0034), and a width of the coupling gap is shorter than or equal to 1 mm (0.8 mm Par. 0047).
Regarding Claim 10, Matsuoka et al. as modified teaches wherein a distance between the additional radiation element and the parasitic radiation element is longer than or equal to 7 mm (8.6mm Fig. 3).
Regarding Claim 11, Matsuoka et al. as modified teaches the mobile device as claimed in claim 1 as shown in the rejection above.
Matsuoka et al. does not explicitly teach wherein the antenna structure covers a first frequency band from 2400 MHz to 2500 MHz, a second frequency band from 5100 MHz to 5600 MHz, and a third frequency band from 5600 MHz to 5900 MHz.
However, Wang et al. teaches frequency bands of operation including 2.4 GHz, 5.2 GHz, and 5.8 GHz (Par. 0004, 0007, 0010).
In this particular case, configuring the antenna structure to operate in 2.4 GHz, 5.2 GHz, and 5.8 GHz frequency bands is common and well known in the art as evident by Wang et al. in order to provide wireless communications in wireless local area network (Par. 0004-0010).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna structure of Matsuoka et al. to operate in 2.4 GHz, 5.2 GHz, and 5.8 GHz frequency bands based on the teachings Wang et al. as a result effect in order to provide wireless communications in wireless local area network.
Regarding Claim 12, Matsuoka et al. as modified teaches the mobile device as claimed in claim 11 as shown in the rejection above.
Matsuoka et al. does not explicitly teach wherein a length of the parasitic radiation element is substantially equal to 0.25 wavelength of the third frequency band.
However, Wang et al. teaches antenna elements having a length of 0.25 wavelength of an operating frequency band (Par. 0009).
In this particular case, configuring the length of an antenna element such as the parasitic element to be substantially equal to 0.25 wavelength of the operating frequency band is common and well known in the art as evident by Wang et al. Par. 0009 in order to provide optimal antenna performance.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length of the parasitic radiation element of Matsuoka et al. to be substantially equal to 0.25 wavelength of the third frequency band based on the teachings of Wang et al. as a result effect in order to provide optimal antenna performance.

Regarding Claim 13, Matsuoka et al. as modified teaches further comprising: a metal back cover (metal housing Figs. 18, 19 Par. 0058, 0059), comprising a cutting retraction region (101 Fig. 19).
Regarding Claim 14, Matsuoka et al. as modified teaches further comprising: a keyboard frame (Fig. 18), wherein the antenna structure is disposed between the keyboard frame and the metal back cover (Fig. 18).
Regarding Claim 15, Matsuoka et al. as modified teaches wherein the antenna structure has a vertical projection on the metal back cover (Figs. 18, 19), and the whole vertical projection is inside the cutting retraction region (Figs. 18, 19).
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845